DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #17/351,753 filed on 18 June 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-8, 13-14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0023918 to Smith et al (Smith). in view of US Patent Application Publication 2018/0347939 to Keller et al (Keller).
Regarding Claims 1, 17, Smith discloses a stock assembly comprising: a base including a first end configured to be joined with a weapon and to protrude from the weapon (fig.3, 150);
a butt portion (110) selectively extendable from the base, away from the weapon (see figures 4-6);
a lock (238/230), located distal and separate from the adjustment limiter (see adjustment limiter discussion below), and configured to selectively lock the butt portion in a fixed position relative to the base when the stock assembly is at the predetermined length (see locked condition in fig.4, and unlocked in fig.5, where the lock pin 230 enters in a selected aperture).
Smith fails to specifically disclose: an adjustment limiter configured to automatically stop extension of the butt portion away from the base and set the stock assembly at a predetermined length.  
However, Keller teaches a device for use with stocks similar to the stock of Smith, (with apertures on an underside of a buffer tube) to selectively limit which apertures may be selected for a pin to reside, thereby limiting the length of extension of the stock (see Keller fig.9).  It would have been obvious to one having ordinary skill to incorporate the Keller device into the stock of Smith for a user to selectively limit the length of travel of the stock, since that is the exact purpose of Keller.
Regarding Claim 2, the combination of Smith and Keller disclose the stock assembly of claim 1 wherein the adjustment limiter includes a wedge fixed relative to the base (Keller fig.7, 725), wherein the wedge is configured to wedge against the limiter surface to set the stock assembly at the predetermined length (see Keller fig.9 at 950).
Regarding Claim 3, the combination of Smith and Keller disclose the stock assembly of claim 1, wherein the butt portion includes a longitudinal axis (Smith, see figures), wherein the adjustment limiter includes a limiter surface offset at an angle relative to the longitudinal axis that frictionally engages a sliding portion to set the predetermined length (See Keller fig.9 at 950 and fig.7 at 725.  725 includes a ramped surface that is offset to the longitudinal axis that runs along the buffer tube length).
Regarding Claim 4, the combination of Smith and Keller disclose the stock assembly of claim 1, comprising:
a spring that biases the butt portion to extend away from the base (Smith 184);
wherein the adjustment limiter automatically frictionally engages a surface to set the predetermined length as the portion moves alongside the surface (Keller fig.9 at 950, when the pieces 940/950 engage is considered to automatically frictionally engage as claimed).
Regarding Claim 7, the combination of Smith and Keller disclose the stock assembly of claim 1, wherein the lock includes a lever rotatable about an axis (see Smith figs. 4-5, 238) and a tooth configured to selectively engage a plurality of recesses (Smith 236/194),
wherein the lever is distal from the adjustment limiter and separately moveable relative thereto (see Keller fig.9, the adjustment lever shown in Keller is similar to that of Smith, and the lever is distal from at least a portion of the adjustment limiter).
Regarding Claims 8, 19, the combination of Smith and Keller disclose the stock assembly of claim 7, wherein the adjustment limiter is slidably disposed above the plurality of recesses (with no specific definition of “above” or “below” or any other relative term, rotating the Fig.9 of Keller 180 degrees about the longitudinal axis, as one may do when installing the limiter, would place the limiter above the recesses; and the limiter would slide into position with elements 140/145).
Regarding Claim 13, the combination of Smith and Keller disclose the stock assembly of claim 1,
wherein the lock is disposed between the base and the butt portion (Smith see figs. 4-6);
wherein the lock engages at least one of the base and the butt portion to lock the butt portion relative to the base, while the length of the stock assembly is of the predetermined length (see figures 4-6 of Smith and fig.9 of Keller),
wherein the lock is distal and independent from the wedge (see Keller fig.9).
Regarding Claims 14, 18, the combination of Smith and Keller disclose the stock assembly of claim 13/17, wherein the lock includes a toggle (see Smith figs. 4-6; Keller fig.9), wherein the toggle includes a button and a tooth (Smith 238/236; Keller fig.9, 990), wherein the tooth is configured to engage at least one of a plurality of recesses (see Smith 194, see Keller fig. 9).
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,067,360. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent contains the subject matter of the current application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998. The examiner can normally be reached M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN COOPER/Primary Examiner, Art Unit 3641